Citation Nr: 9933453	
Decision Date: 11/30/99    Archive Date: 12/06/99

DOCKET NO.  96-42 015A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Propriety of the reduction from 10 percent to zero 
percent for service-connected right knee tendonitis.

2.  Propriety of the reduction from 10 percent to zero 
percent for service-connected left knee tendonitis.

3.  Propriety of the reduction from 10 percent to zero 
percent for service-connected acneiform rosacea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel


INTRODUCTION

The veteran had active service from July 1985 to December 
1992.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from the Winston-Salem, North Carolina, 
Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that at the time of the September 1999 Travel 
Board hearing, the veteran, through his representative, 
requested consideration of increased evaluations for his left 
and right knee tendonitis and his acneiform rosacea, as 
separate from the issue of the propriety of the reductions of 
previously assigned 10 percent evaluations for such 
disabilities.  To the extent the veteran wishes to pursue 
such claim in the face of the restorations granted herein, 
those matters have not been considered by the RO and are 
referred to the RO for initial consideration and appropriate 
action.  Godfrey v. Brown, 7 Vet. App. 398 ( 1995).


FINDINGS OF FACT

1.  In a rating action dated in August 1995 the RO proposed 
to reduce each of the 10 percent evaluations assigned for 
service-connected right knee tendonitis, left knee 
tendonitis, and acneiform rosacea to zero percent.

2.  In October 1995, at least 60 days after notifying the 
veteran of the proposed reduction and affording him 
opportunity to present additional evidence and argument, the 
RO reduced the assigned evaluations to zero percent.

3.  Improvement in the veteran's service-connected left and 
right knee tendonitis and was not demonstrated at the time of 
the October 1995 rating decision reducing the evaluations for 
those disabilities.

4.  Improvement in the veteran's service-connected skin 
disorder was demonstrated at the time of the October 1995 
rating decision reducing the evaluation for that disability 
and the improvement has persisted.  The disorder is not shown 
to be manifested by more than slight, if any, exudation, 
exfoliation or itching involving a nonexposed or small area.  


CONCLUSIONS OF LAW

1.  The criteria for restoration of a 10 percent disability 
evaluation for service-connected right knee tendonitis have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.105(e), 4.1, 4.2, 4.10, 4.13, 4.71a, Diagnostic 
Code 5024 (1999).

2.  The criteria for restoration of a 10 percent disability 
evaluation for service-connected left knee tendonitis have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.105(e), 4.1, 4.2, 4.10, 4.13, 4.71a, Diagnostic 
Code 5024 (1999).

3.  The criteria for restoration of a 10 percent disability 
evaluation for service-connected acneiform rosacea have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.105(e), 4.1, 4.2, 4.10, 4.13, 4.118, Diagnostic 
Code 7806 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Criteria

Where the reduction in evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made, a rating proposing the 
reduction or discontinuance will be prepared setting forth 
all material facts and reasons.  The beneficiary will be 
notified at his or her latest address of record of the 
contemplated action and furnished detailed reasons therefor, 
and will be given 60 days for the presentation of additional 
evidence to show that compensation payments should be 
continued at their present level.  If additional evidence is 
not received within that period, final rating action will be 
taken and the award will be reduced or discontinued.  38 
U.S.C.A. § 5112(b)(6); 38 C.F.R. § 3.105(e).

A claim for "restoration" may also require consideration of 
38 C.F.R. § 3.344 (1999).  According to this regulation, a 
reduction in a rating that has "stabilized" for five years 
or more, may not be reduced on the basis of only one 
examination, unless all the evidence of record clearly shows 
that a sustained improvement has occurred.  The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court"), in Lehman v. Derwinski, 1 Vet. 
App. 339 (1991), in interpreting this regulatory provision, 
held that this five-year period is merely a guideline, and 
that the entire clinical record must be reviewed in order to 
determine whether, in fact, the disorder in issue has 
actually "stabilized."  Additionally, 38 C.F.R. § 3.344 
provides that a rating decision will not be reduced based 
upon an examination that is ". . . less full and complete 
than those on which payments were authorized or continued . . 
."  This regulation further states that "[r]atings on 
account of diseases which become comparatively symptom free 
(findings absent) after prolonged rest . . . will not be 
reduced on examinations reflecting the results of bed rest."  
Moreover, although the evidence may show that some 
improvement has occurred, the rating agency must consider ". 
. . whether the evidence makes it reasonably certain that the 
improvement will be maintained under the ordinary conditions 
of life."  38 C.F.R. § 3.344(a), (b).  The provisions of 
38 C.F.R. § 3.344 apply only to ratings which have continued 
for five years or more and not to disabilities which have not 
become stabilized and are likely to improve.  38 C.F.R. § 
3.344(c) sets out, however, that disabilities which have not 
become stabilized and are likely to improve may be subject to 
reduction based on re-examinations disclosing improvement.

The Court has held that there is no language requiring a 
showing of "material improvement" in 38 C.F.R. § 3.105(e), 
as required under 38 C.F.R. § 3.344.  Smith v. Brown, 5 Vet. 
App. 335, 338-39 (1993).  However, the Court has recognized 
that certain regulations "[i]mpose a clear requirement that 
VA rating reductions, as with all VA rating decisions, be 
based upon review of the entire history of the veteran's 
disability."  In Brown v. Brown, 5 Vet. App. 413, 420 
(1993), the Court indicated that a rating reduction case, 
even when 38 C.F.R. § 3.344 was not for application, requires 
ascertaining, "whether the evidence reflects an actual 
change in the condition, for better or worse, and not merely 
a difference in the thoroughness of the examination or in use 
of descriptive terms."  Brown at 420-21, (citing 
38 C.F.R. §§ 4.1, 4.2, 4.10 and 4.13).  See also 38 C.F.R. 
3.344(c) (authorizing reduction of a rating in effect for 
less than five years on the basis of examination disclosing 
improvement).  Further, the Court in Brown, stated that in 
any rating reduction case, it must be determined not only 
that an improvement in a disability has actually occurred, 
but also that the improvement reflects an improvement in the 
veteran's ability to function under the ordinary conditions 
of life and work.  Id. at 421.

38 C.F.R. § 4.1 provides that VA's Schedule for Rating 
Disabilities is primarily a guide and that for the 
application of this schedule, accurate and fully descriptive 
medical examinations are required, with emphasis upon the 
limitation of activity imposed by the disabling condition.  
Such further sets out that over a period of many years, a 
veteran's disability claim may require reratings in 
accordance with changes in laws, medical knowledge and his or 
her physical or mental condition and that it is essential, 
both in the examination and in the evaluation of disability, 
that each disability be viewed in relation to its history.

38 C.F.R. § 4.2 provides that different examiners, at 
different times, will not describe the same disability in the 
same language and that features of the disability which must 
have persisted unchanged may be overlooked or a change for 
the better or worse may not be accurately appreciated or 
described. 

38 C.F.R. § 4.10 provides that the basis of disability 
evaluations is the ability of the body as a whole, or of the 
psyche, or of a system or organ of the body to function under 
the ordinary conditions of daily life including employment.  

38 C.F.R. § 4.71a, Diagnostic Code 5024 provides for the 
evaluation of tenosynovitis based on limitation of motion of 
affected parts, as degenerative arthritis.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (1999) (where the limitation of 
motion of the specific joint or joints involved is 
noncompensable, under the applicable diagnostic codes, a 
rating of 10 percent is warranted where arthritis is shown by 
x-ray and where limitation of motion is objectively confirmed 
by evidence of swelling, muscle spasm, or painful motion).

38 C.F.R. § 4.118, Diagnostic Code 7806 pertains to the 
evaluation of eczema.  Regulations provide that when an 
unlisted condition, such as acneiform rosacea, is encountered 
it will be permissible to rate under a closely related 
disease or injury in which not only the functions affected, 
but the anatomical localization and symptomatology are 
closely analogous.  See 38 C.F.R. § 4.20 (1999).  Diagnostic 
Code 7806 provides for an evaluation of 10 percent where 
there is evidence of exfoliation, exudation or itching, if 
involving an exposed surface or extensive area.  With only 
slight, if any, exfoliation, exudation or itching, if on a 
nonexposed surface or small area, a zero percent evaluation 
is assigned.



Factual Background

Service medical records dated May 1991 reflect follow-up for 
acne rosacea problems, stated to be stable.  In September 
1991, the veteran was still breaking out over his forehead.  
The diagnosis was rosacea.  The report of the service 
separation examination, dated in November 1992, shows that 
the veteran demonstrated a full range of knee motion, 
bilaterally.  His lower extremities and skin were clinically 
evaluated as normal.  On the accompanying report of medical 
history, the veteran reported a problem with knee tendinitis, 
on and off since 1986 to present.  He also reported having or 
having had acne.  The examining personnel noted that the 
veteran had had mild acne located on his face and back since 
1991, treated with Minocycline with fair results, and 
tendonitis in both knees since 1986, with the last occurrence 
in 1992 secondary to sports, treated with Motrin with good 
results.  

In January 1993, shortly after service discharge, the veteran 
filed a claim for VA disability benefits.  In March 1993, in 
connection with his claim, the veteran presented for VA 
examinations.  A report of dermatology examination includes 
note that the veteran described a one-year history of 
erythema and blotchiness around his nose, associated with 
acne pustules, with past treatment for rosacea with 
Minocycline and benozoperoxic-type washes.  Objective 
examination revealed blotchy erythema of the nasal tip and 
lateral wall of the nose, as well as several acneiform 
pustules on the right cheek and lateral right nose wall.  The 
veteran's hands were noted to be without residual 
hyper/hypopigmentation.  The examiner diagnosed rosacea of 
the acneiform type.  

In connection with general medical examination conducted in 
March 1993, the examiner noted the veteran's complaints of 
knee pain, worse on the right.  The veteran's gait was 
normal.  He manifested a full range of knee motion, 
bilaterally, without evidence of tenderness, or instability.  
The pertinent diagnosis was a history of knee pain right 
worse than left.  X-rays showed minimal spurring of the 
articular margin of the left patella and minimal 
calcification on the superior patella tendinous insertion on 
the right.  

In a rating decision dated in April 1993, the RO established 
service connection and assigned 10 percent evaluations for 
the left and right knee tendonitis and rosacea acneiform, all 
effective January 1, 1993.  

In May 1995, the veteran was scheduled for routine future 
examination.  The examination report includes the veteran's 
history of acneform lesions on his face and shoulders 
"which, as long as he takes his minocycline, remain not very 
troublesome."  That examiner also noted the veteran had 
arthralgia of the knees.  Examination revealed that the 
veteran's facial skin was "almost without blemish."  The 
veteran reported that it got splotchy when he did not take 
his medication.  He had scattered acneform lesions about the 
shoulders, which were "not troublesome" at that time.  
Examination further revealed that the range of knee motion 
was slightly reduced in flexion with stiffness the last five 
degrees of flexion.  The veteran was able to squat to the 
floor and come back up without difficulty.  The diagnoses 
were history of tendinitis of the knees and acneform lesions 
of the shoulder, described as minimal and under treatment.  

In a rating action dated in August 1995, the RO proposed to 
reduce the 10 percent evaluations assigned for the left and 
right knee tendonitis and rosacea acneiform, and notified the 
veteran.  The RO effectuated the reduction by rating decision 
dated in October 1995.  

In October 1996, the veteran submitted copies of VA 
outpatient treatment records.  An x-ray report dated in 
August 1994 reflects that there was no arthritis of the right 
knee; there was evidence of "suspect quadriceps 
tendinitis."  Accompanying treatment notes reflect the 
veteran's complaints of knee instability when standing, and 
some numbness and pain.  He denied swelling, locking, muscle 
weakness, popping and any history of trauma in the knee.  
Examination revealed that there was no visible or palpable 
effusion or deformity.  There was zero to 130 degrees of knee 
motion bilaterally, without evidence of crepitus or popping.  
The examiner noted being unable to elicit symptoms with any 
maneuvers.  

VA outpatient reports dated in 1997 do not pertain to the 
veteran's knee or skin disabilities.  

In March 1998, the veteran was afforded VA examinations.  At 
an examination for skin diseases, he reported a long history 
of rosacea and acne rosacea, for which he took Minocycline 
that "usually keeps it straight."  He indicated that if he 
stopped taking his medication for while, his skin condition 
would come back in about a month.  On examination, the 
veteran was noted to have acneiform lesions scattered over 
his chest, and one or two on his nose.  There was noted to be 
no ulceration, exfoliation or crusting, and no associated 
systemic or nervous manifestations.  It was stated that the 
veteran had no typical rosacea lesions.  The diagnoses were 
quiescent rosacea and mild acne.  Accompanying photographs 
show a few, small faint dots on the veteran's forehead and 
one on the nose.  There also are several small, somewhat more 
pronounced dots on his chest and shoulder areas.  

At a March 1998 VA joints examination, the veteran complained 
of knee problems, particularly when going up and down stairs 
but denied swelling of the knees.  He stated that the right 
knee bothered him more than the left, and that sometimes when 
he tried to turn, he had the feeling that his knee was 
slipping out of joint or pinching.  He stated that he could 
walk for 15 to 20 minutes before having problems.  The 
veteran had a normal range of knee motion from 1 to 140 
degrees, without swelling or crepitation.  The right knee was 
noted to pop when the veteran squatted to the floor.  He was 
able to do a full squat, without problem.  Passive range of 
motion and passive knee stability were normal.  The diagnosis 
was arthralgia of both knees, diagnosed as tendinitis in the 
past.  

At the time of his September 1999 Travel Board hearing, the 
veteran reported constant knee pain and "slippage" 
beginning in or around 1992 and continuing to date.  The 
veteran reported taking Advil or Ibuprofen for the pain, as 
well as reducing activities that exacerbated his symptoms.  
In sum, the veteran argued that his knee problems had not 
improved from the time of his first to his most recent VA 
examination.  Pertinent to his skin, the veteran reported 
problems with swollen, dime-to-quarter-sized, pinkish or 
reddish areas on his cheeks, near his nose and on his neck 
and chest.  He stated that he experienced some itching.  He 
reported that he was taking Minocycline for his skin problems 
and that such problems had continued relatively unchanged 
over the years.  

Analysis

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. §  5107.  Furthermore, the Board is satisfied 
that all relevant and available facts have been properly 
developed and that all relevant evidence necessary for an 
equitable disposition of the appeal has been obtained.  Thus, 
no further assistance is required to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107.

Initially, the Board notes the evidence does not indicate, 
and the veteran does not contend, that the relevant notice 
requirements in effectuating the reductions have not been met 
in this case.  See 38 C.F.R. § 3.105(e).  Accordingly, the 
Board will focus on the propriety of the reductions.  The 
veteran and his representative have presented specific 
arguments relevant to the adequacy of the VA examination upon 
which the reductions were based, stating that no specialized 
orthopedic or dermatologic examination was included in the 
May  1995 examination, and that the VA examiner performing 
such examination did not have access to the claims file.  As 
the veteran's 10 percent ratings were in effect for well 
under five years prior to the reductions in question, such 
disabilities cannot be considered to have "stabilized" at 
the 10 percent level and the specific provisions of 38 C.F.R. 
§ 3.344 concerning the thoroughness of the reducing 
examination as compared to prior examinations do not apply.  

Nevertheless, the Board notes the Court's language in Brown 
v. Brown, 5 Vet. App. 413, 420-21, to the effect that all 
reductions, must be based upon some change in the condition.  
See also 38 C.F.R. §§ 4.1, 4.2, 4.10 and 4.13.  Consistent 
with such interpretation, the Board has reviewed the evidence 
both prior and subsequent to the October 1995 reductions.  

As pertains to the veteran's skin, the 1995 and 1998 
examination reports reflect an improved condition, even if 
improvement was attained only with medication as asserted by 
the veteran.  At the time of the initial VA examination in 
March 1993, examination of the skin revealed a blotchy 
erythema of the nasal area with several pustules on the right 
cheek and right side of the nose.  However, at the time of 
the May 1995 examination, his face was described as "almost 
without blemish," and only scattered acneform lesions at the 
shoulder area were noted.  The diagnosis was specifically 
limited to the shoulders and the examiner assessed the 
shoulder lesions as "minimal."  The Board finds that 
improvement was shown by that examination and that the skin 
involvement at that time was consistent with a zero percent 
rating which, it should be remembered, contemplates some 
active skin pathology.  

The 1998 skin examination noted only one or two lesions on 
the veteran's nose, which were the only ones identified on an 
exposed area.  The examiner also noted some scattered lesions 
on the chest.  There was no exfoliation, exudation or 
erythema noted and, although the veteran has stated in 
support of his appeal that he experiences some itching, none 
of the three examination reports indicates that the veteran 
reported itching.  Pictures of the veteran's face and chest 
were taken at the time of the 1998 VA examination and they 
show only a few small "spots" on the veteran's chest and 
fewer on the face that are too small and faint to be 
otherwise identified.  As noted above, Diagnostic Code 7806 
provides a zero percent rating for a skin disorder such as 
the veteran's when there is slight, if any, exfoliation, 
exudation or itching, if on a nonexposed surface or small 
area.  In this case no exfoliation or exudation has been 
shown on either the 1995 or 1998 examination and on neither 
occasion were there complaints of itching recorded.  Inasmuch 
as a zero percent rating may be assigned for involvement of a 
nonexposed surface (of unspecified size) or a "small area" 
the Board concludes that such can encompass an exposed 
surface as long as the total area is small.  In this case, 
the physician who examined the veteran in 1998 found only one 
or two lesions on the nose and the 1995 examiner noted only 
some lesions on the shoulder, described as "minimal."  The 
1998 examiner noted some scattered chest lesions, along with 
the nasal one(s) and assessed the acne as mild.  Thus, since 
1993 very minimal facial involvement has been demonstrated 
and, while there also is evidence of some chest/shoulder 
involvement, the lesions have been so minimal as to 
constitute, along with any facial involvement, no more than a 
total small area that is actually affected.  Accordingly, the 
Board finds that the condition has improved and that it is 
consistent with a zero percent rating.  The veteran's 
argument that were he to stop taking his medication it would 
get worse is noted.  That could be said for a multitude of 
disabilities; however, where the need for medication is a 
factor to be considered in rating a disability, such is 
stated in the applicable diagnostic code, such as the codes 
for various cardiovascular system diseases.  See 38 C.F.R. 
§ 4.104 (1999).  

With respect to the veteran's knees, service medical records, 
as well as the report of VA examination in 1993 show a full 
range of bilateral knee motion, without notation of 
tenderness or instability.  The veteran complained of knee 
pain with activities.  Examination in 1995, rather than 
showing any improvement, in fact noted that the veteran's 
knee motion was slightly reduced in flexion, bilaterally.  
Again, in October 1996, the veteran complained of instability 
and pain, and although there was no evidence of crepitus, 
effusion or popping, the veteran's knee motion was only to 
130 degrees, less than normal.  See 38 C.F.R. § 4.71, 
Plate II (1999).  As he testified at his hearing, the veteran 
reports ongoing knee pain with activity.  Diagnostic Code 
5003, under which the veteran's arthralgia/tendonitis is 
rated by analogy, provides for a 10 percent evaluation where 
there is some limitation of motion resulting from pain.  From 
a review of the evidence, it appears that the veteran's knees 
did not improve at the time of reduction in 1995; rather, the 
May 1995 examination report shows a measurable degree of 
limitation of motion of the knees, worse than the full range 
of motion shown in connection with prior examination.  
Although he demonstrated a full range of motion in connection 
with examination in 1998, such evidence is in contrast to the 
evidence upon which the RO based reduction.  Accordingly, the 
10 percent evaluations for service-connected left and right 
knee tendonitis are restored based on the absence of any 
improvement in the veteran's bilateral knee disability at the 
time of reduction in October 1995.  





ORDER

Restoration of a 10 percent evaluation for service-connected 
right knee tendonitis is warranted.

Restoration of a 10 percent evaluation for service-connected 
left knee tendonitis is warranted.

Restoration of a 10 percent evaluation for service-connected 
acneiform rosacea is denied.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals



 

